                      Case 1:19-cv-07980-JGK Document 16 Filed 12/04/19 Page 1 of 3


                                                                                USDG SDNY
                                                                                oocur...,1E1✓ T
                                                                                ELECTRONICALL y FILED
                                                                                DOC#
                                                                                       =-----
                                                                                DA TE FILED:· ~--..   ,.,.TJ.~~~~=
                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                          RACHEL SELIGMAN WEISS
Corporation Counsel                              I 00 CHURCH STREET                                              Senior Counsel
                                                 NEW YORK, NY I0007                                       phone (212) 356-2422
                                                                                                             fax: (212) 356-3509
                                                                                                    email rsehgma@law nyc gov

                                                                              December 4, 2019

         i~:!~!rableJohnG.Koeltl              ~~           ~:12~;;;;31~3;_~
         United States District Judge             1}:y   ~~/ ~ :J~'        ~~         ~,;                  CJVl     A   ,   -·~

         Southern District of New York                                    ~   ~      r r~_                          r ~ v ...,..
         500 Pearl Street                                      ~ • j"}..   ~
         NewYork,NY10007                   "'t.,2,ff           ..   <j ef~ < y , , : , ~
                                Re: William Tholas v. Deputy Warden Walker e~ .• 19-CV-7980 ~ ] __
                                                                                                )
                                                                                         I ?;l<:-/'/'<_ W S - -..,_
          Your Honor:                                                                       /     _:j/ / / ,


                  I am a Senior Counsel and supervising attorney in the Special Federal Litigation Division
         of the New York City Law Department assigned to the abo,ve-referenced matter. 1 For the
         reasons set forth below, this Office respectfully requests a stay of the present civil proceeding in
         its entirety until thirty (30) days after the resolution of a Department of Corrections ('''DOC")
         invest1gat10n mto the underlying allegations in this case. This is the first such request in this
         marer:-·

                 By way of background, plaintiff, proceeding QIQ se, filed his Complaint on August 26,
         2019. See Civil Docket Sheet No. 2. In his Complaint, plaintiff alleges that, on or about
         February 14, 2018, he learned that he was to be transferred from Rikers Island into the custody
         of the New York State Department of Corrections. See id. As plaintiff had undergone a medical
         operation a few days prior, plaintiff opposed the trans.fer, desiring extra time for recovery. See
         id. Plaintiff voiced his concerns to medical staff, but the decision was made to transfer plaintiff
         as planned. See id. According to plaintiff, when the time came for him to be transferred,
         members of a security team attempted to forcibly place him on the transfer bus, and punched and
         kicked him in the process. See id. Plaintiff alleges that he was then placed on a stretcher in the
         intake area, where his requests for medical attention were largely ignored. See id.



          1
          Please take notice that this case is assigned to Assistant Corporation Counsel Jessica C. Engle,
         who is presently awaiting admission to the New York State Bar and is handling this matter under
         my supervision. Ms. Engle may be reached directly at (212) 356-0827, or jengle@law.nyc.gov.
         Case 1:19-cv-07980-JGK Document 16 Filed 12/04/19 Page 2 of 3



        On September 20, 2019, the Court ordered service of the named defendants, and ordered
this Office to identify the John and Jane Doe defendants purportedly identified in plaintiffs
Complaint, which this Office did by way of Jette~ on November 19, 2019. See Civil Docket
Sheet No. 9, 14. Pursuant to Federal Rule of Civil Procedure 4(d), defendants Captain Shawntay
Nichols and Acting Warden Sharlisa Walker agreed to waive service on October l 0, 2019. As
such, their answers are due on December 9, 2019. Defendant Dr. Raul Ramos was served on
October 24, 2019; his answer is due on December 23, 2019.

         During the course of this Office's investigation into the underlying matter, we were
informed by DOC that an investigation into the allegations which underlie this action is currently
pending. Given the ongoing investigation, this Office cannot meet with the individually named
DOC defendants, nor can we resolve representation issues as we must pursuant to New York
General Municipal Law ("GML") Section 50-k. As this Court is aware, GML Section 50-k
obliges the Corporation Counsel to reach a conclusion as to whether an employee acted within
the scope of his employment at the time of the underlying incident before assuming that
employee's representation. See N.Y. Gen. Mun. L. §50-k. Specifically, this Office must
determine whether the individual employee "was acting within the scope of his public
employment and in the discharge of his duties and was not in violation of any rule or regulation
of his agency at the time the alleged act or omission occurred." N.Y. Gen. Mun. L. §50-k(2).
When "the act or omission upon which the court proceeding against the employee is based was
or is also the basis of a disciplinary proceeding by the employee's agency against the employee,
representation by the corporation counsel and indemnification by the city may be withheld (a)
until such disciplinary proceeding has been resolved and (b) unless the resolution of the
disciplinary proceeding exonerated the employee as to such act or omission." N.Y. Gen. Mun:
L. §50-k(5).

        When such a disciplinary proceeding or investigation is pending, this Office's ability to
speak with the subjects of that investigation is limited. This policy is intended to safeguard
against a conflict of interest that may arise between the individuals being investigated and the
City of New York, as "where the City maintains misconduct has occurred and the employee
claims no misconduct was involved, the Corporation Counsel, whose primary function is to
represent the City, cannot represent the individuals." Mercurio v. New York, 758 F.2d 862, 864
(2d Cir. 1985). As such, this Office cannot speak with any of the individually named defendants
to resolve representational issues, nor can this Office engage in any substantive communications
with them out of concern that a conflict of interest may arise within this Office.

        Further, until the investigation concludes, both parties will have limited access to any
documents, recordings, or other information regarding the incident alleged in this case, or to any
relevant materials generated by the DOC during the investigation, because they are protected
from disclosure by the law enforcement privilege, which was created, inter alia, to "safeguard the
privacy of individuals involved in an investigation, and otherwise to prevent interference with an
investigation." Nat') Congress for Puerto Rican Rights v. City of New York, et al., 99 Civ. 1694
(SAS), 2000 U.S. Dist. LEXIS 4448, **5-6 (S.D.N.Y. Apr. 7, 2000) (citing In re Dep't of
Investigation of the City of New York, 856 F.2d 481, 484 (2d Cir. 1998)). These same
documents may also be protected from disclosure during the investigation's pendency by the
deliberate process privilege. See Nat'! Council of La Raza v. Dep't of Justice, 411 F.3d 350, 356


                                               . 2.
           Case 1:19-cv-07980-JGK Document 16 Filed 12/04/19 Page 3 of 3



· (2d Cir. 2005) (noting that inter-agency or intra-agency documents that are both pre-decisional
  and deliberative may be subject to the deliberative process privilege) (internal citations and
  quotation marks omitted). Consequently, should a stay be denied, and should this action
  therefore proceed concurrently with the DOC investigation, all parties will suffer from an
  informational deficit, and this Office will be unable to effectively respond to plaintiffs
  Complaint, fully participate in court conferences, or prepare discovery in accordance with the
  time deadlines set forth in Local Civil Rule 33.2.

        Finally, this Office respectfully contends that, should the Court grant a stay in this action,
any prejudice plaintiff incurs as a result will be minimal, and will be significantly diminished by
the fact that the DOC is actively investigating his claims. In fact, should a stay be issued until
the conclusion of the investigation, the relevant information will be compiled and presented in a
way that will beneficially streamline discovery for all parties, including plaintiff.

         For the reasons set forth above, this Office respectfully requests that the Court grant a
 stay of the instant litigation until thirty (30) days after the conclusion of the DOC investigation.
 This will give this Office the time and opportunity needed to review facts necessary to making
 representational decisions and thoroughly investigating plaintiffs claims, and to avoid the
 prejudice risked by making those decisions prematurely.

        Thank you for your consideration in this regard.

                                                       Respectfully submitted,

                                                       'Radie{ SeCigman Weiss           ISi
                                                       Rachel Seligman Weiss
                                                       Senior Counsel
                                                       Special Federal Litigation Division


 cc:    VIA FIRST CLASS MAIL
        William Thomas
        Plaintiff Pro Se
        13-A-2123
        Green Haven Correctional Facility
        594 Route 216
        P.O. Box 4000
        Stormville, NY 12582




                                                 -3-
